IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TONY MCGEEHEE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4277

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 7, 2016.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Tony McGeehee, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and RAY, JJ., CONCUR.